DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0326234 (hereafter Benson) in view of US 4314870 (hereafter Ishida).
Regarding claim 1, Benson, as shown in figures 1-9, discloses a method comprising:
attaching a discrete component (107a-d, a surface mount component; par.46) on a circuit board (101); 
attaching an integrated circuit (die 103/104) to the circuit board using a third glue (die attach epoxy; par.66); and
attaching a cap (113) to the circuit board using a second glue (an adhesive; par.53). 
Benson is silent about the discrete component is attached to the board by a first glue, the discrete component being held in place with the circuit board by the first glue without solder after attaching; and wherein the first glue has a composition such that it does not interact electrically with the second glue and does not interact electrically with the third glue.
It is noted that Benson discloses the discrete component (107a-d) is a surface mount component and both components (103-104) are also surface mount components.
A surface mount component is held in place with a circuit board by a glue without solder after attaching is old and well known in the art.  For example, Ishida, as shown in figure 5, discloses a passive component  (5: chip resistor/capacitor or the like) is held in place on a circuit board (4) by a glue (3) without solder after attaching.
Furthermore, epoxy glue is also old and well known adhesive in the art.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the discrete component is attached to the board by a first glue, the discrete component being held in place with the circuit board by the first glue without solder after attaching as is well known in the art and as evidenced by Ishida.
And, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first glue has a composition such that it does not interact electrically with the second glue and does not interact electrically with the third glue, and since it has been held that mere duplication of essential working parts of a device (the die attach epoxy) involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and since it has been held to be within the general skill of a worker in the art to select a known material (epoxy glue) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, the modified method of Benson discloses the method according to claim 1, wherein the first glue is an electrically insulating glue (die attach epoxy is a known non-electrically conductive material/compound unless it is mixed with electrically conductive particles or fillers.  However, nowhere in Benson discloses such mixing).
	Regarding claim 3, the modified method of Benson discloses the method according to claim 2, wherein the first glue is identical to the second glue (as already discussed in claim 1).
	Regarding claim 4, the modified method of Benson discloses the method according to claim 1, wherein the second glue is an electrically insulating glue (as already discussed in claims 1-2).
	Regarding claim 5, the modified method of Benson discloses the method according to claim 1, wherein the third glue is an electrically insulating glue (as already discussed in claim 1).
	Regarding claim 6, the modified method of Benson discloses the method according to claim 5, wherein the first glue is identical to the third glue (as already discussed in claim 1).
	Regarding claim 7, Benson discloses the method according to claim 1, wherein the discrete component is a passive component.
	Regarding claim 9, Benson discloses the method according to claim 1, wherein the second glue is an epoxy-type polyepoxide-based glue (epoxy is polyepoxide-based glue).
	Regarding claim 10, the modified method of Benson discloses the method according to claim 1, wherein the third glue is an epoxy-type polyepoxide-based glue (epoxy is known polyepoxide-based glue).
	Regarding claim 11, Benson discloses the method according to claim 1, wherein the discrete component is a surface-mount component.
	Regarding claim 18, Benson discloses an electronic circuit comprising:
a circuit board (101);
a discrete component (107a-d) on the circuit board;
an integrated circuit (130/104) glued on the circuit board with a second glue (die attach epoxy); and
a cap attached to the circuit board with a third glue (an adhesive).
Benson is silent about the discrete component glued on the circuit board with a first glue, the discrete component is being held in place with the circuit board by the first glue without solder; and wherein the first glue has a composition such that the first glue does not interact with the second glue and does not react to the third glue.
As already discussed in claim 1, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the discrete component glued on the board by a first glue, the discrete component being held in place with the circuit board by the first glue without solder as is well known in the art and as evidenced by Ishida; 
And, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first glue has a composition such that the first glue does not interact with the second glue and does not react to the third glue, and since it has been held that mere duplication of essential working parts of a device (the die attach epoxy) involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and since it has been held to be within the general skill of a worker in the art to select a known material (epoxy glue) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 22, Benson discloses wherein the second glue is an epoxy-type polyepoxide-based glue (epoxy is known polyepoxide-based glue).

Claim 8, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Benson and Ishida as applied to claim 1 above, and further in view of US 5600175 (hereafter Orthmann).
Regarding claim 8, the modified method of Benson discloses the method according to claim 1, except wherein the discrete component is a component comprising a plurality of contacts accessible from an upper face that faces away from the circuit board.
A passive component comprising a plurality of contacts accessible from an upper face that faces away from a surface of a circuit board for wire bonding is old well known in the art. For example, Orthmann discloses a passive component (capacitor 14) comprising a plurality of contacts (16, 18) accessible from an upper face that faces away from a surface of a circuit board.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the discrete component is a component comprising a plurality of contacts accessible from an upper face that faces away from the circuit board in order to have directly wire bonding connection between the integrated circuit die (103/104) and the discrete component (107) as is well known connection in the printed circuit board art and as evidenced by Orthmann.
	Regarding claim 12, Benson discloses a method comprising: 
attaching a discrete component (107) to a circuit board (101); 
attaching a first integrated circuit (103) to the circuit board using a second glue (die attach epoxy);
attaching a second integrated circuit (104) to the circuit board using the second glue (die attach epoxy), 
Benson is silent about:
(a) the discrete component is attached to the circuit board by a first glue, the discrete component being held in place with the circuit board by the first glue without solder after attaching.
(b) the discrete component having first and second electrical contacts that extend from a bottom surface of the discrete component to a top surface of the discrete component, the bottom surface facing the circuit board and the top surface opposite the bottom surface;
(c) wherein the first glue has a composition such that it does not interact electrically with the second glue; and 
(d) wire bonding the first electrical contact of the discrete component to a contact on a top surface of the first integrated circuit; and wire bonding the second electrical contact of the discrete component to a contact on a top surface of the second integrated circuit.
Regarding (a) and (c), as already discussed in claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the discrete component is attached to the board by a first glue, the discrete component being held in place with the circuit board by the first glue without solder after attaching, and that the first and second glues are all epoxy glue, and thus there is no interact electrically between them in order to simplify the manufacturing process by using the same epoxy glue for all surface mount component connections, since it has been held that mere duplication of essential working parts of a device (the die attach epoxy) involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and since it has been held to be within the general skill of a worker in the art to select a known material (epoxy glue) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding (b), as already discussed in claim 8 above, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the discrete component having first and second electrical contacts that extend from a bottom surface of the discrete component to a top surface of the discrete component, the bottom surface facing the circuit board and the top surface opposite the bottom surface in order to have directly wire bonding connection between the integrated circuit die (103-104) and the discrete component (107a-d) as is well known connection in the printed circuit board art and as evidenced by Orthmann.
Regarding (d), and as discussed in (b) above about wire connections, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have wire bonding the first electrical contact of the discrete component to a contact on a top surface of the first integrated circuit; and wire bonding the second electrical contact of the discrete component to a contact on a top surface of the second integrated circuit in order to meet a specific predetermined circuit arrangement, and since it has been held that rearranging parts (wire connections) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 13, the modified method of Benson discloses the method according to claim 12, further comprising attaching a cap (113) to the circuit board using a third glue (an adhesive), except wherein the first glue (epoxy) does not interact electrically with the third glue.
As discussed in claim 1 above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the third glue is also an epoxy glue as that of the first and the second glue, and thus there is no interact electrically between them in order to simplify the manufacturing process by using the same epoxy glue for all surface mount component connections, and since it has been held that mere duplication of essential working parts of a device (the die attach epoxy) involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 14, the modified method of Benson discloses the method according to claim 12, wherein the first glue is an electrically insulating glue, wherein the second glue is an electrically insulating glue.
	Regarding claim 15, the modified method of Benson discloses the method according to claim 12, wherein the first glue is identical to the second glue.
	Regarding claim 16, the modified method of Benson discloses the method according to claim 12, wherein the discrete component is a passive component.
	Regarding claim 17, the modified method of Benson discloses the method according to claim 12, wherein the second glue is an epoxy-type polyepoxide-based glue.
	Regarding claim 19, the modified method of Benson discloses the electronic circuit according to claim 18, except wherein the discrete component has first and second electrical contacts that each extend from a bottom surface of the discrete component to a top surface of the discrete component, the bottom surface facing the circuit board and the top surface opposite the bottom surface.
As already discussed in claim 8 above, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the discrete component has first and second electrical contacts that each extend from a bottom surface of the discrete component to a top surface of the discrete component, the bottom surface facing the circuit board and the top surface opposite the bottom surface in order to have directly wire bonding connection between the integrated circuit die (103/104) and the discrete component (107) as is well known connection in the printed circuit board art and as evidenced by Orthmann.
	Regarding claims 20-21, the modified method of Benson discloses the electronic circuit according to claim 19, further comprising a second integrated circuit (104) glued to the circuit board, except a first bond wire connected between the first electrical contact of the discrete component and a contact on a top surface of the integrated circuit (claim 20); and a second bond wire connected the second electrical contact of the discrete component and a contact on a top surface of the second integrated circuit (claim 21).
As already discussed in claim 12 above, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to further comprising a first bond wire connected between the first electrical contact of the discrete component and a contact on a top surface of the integrated circuit (claim 20); and a second bond wire connected the second electrical contact of the discrete component and a contact on a top surface of the second integrated circuit in order to meet a specific predetermined circuit arrangement, and since it has been held that rearranging parts (wire connections) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on the prior art reference, Ishida, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,916,805 teaches passive components mounted on a circuit board using a glue prior to soldering.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847